WOODLEY, Judge.
The offense is operating a motor vehicle upon a public road while intoxicated; the punishment, seven days in jail and a fine of $100.
Motion to quash the array of jurors was filed, alleging that the members thereof had not been drawn and summoned in the manner required by Art. 2109 R.C.S., Vernon’s Ann.Civ.St. art. 2109.
A second motion to quash was filed alleging discrimination in the selection of the jury panel by the deliberate failure to include any of Mexican or Latin American extraction.
Exception was reserved to the overruling of these motions.
In the absence of a formal bill of exception or a statement of facts adduced on the trial or upon the motion to quash, the correctness of the court’s ruling on the motions cannot be appraised. Fernandez v. State, 158 Tex.Cr.R. 266, 254 S.W.2d 1004.
The judgment is affirmed.